Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin, Applicant’s attorney, on 01/04/2022.

IN THE CLAIMS

Claim 24. 	(Currently Amended) The safety device of claim [[23]] --21--, wherein the hinge has a thickness of approximately 30% to 70% of a thickness of the remaining portion of the transverse beam.

Allowable Subject Matter
Claims 21, 22 and 24-37 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed safety device for a medicament container. 
The closest prior art of record is Dugand et al (U.S. Pub. 2013/0053788, hereinafter “Dugand”).
However, Dugand does not disclose or render obvious the claimed limitation of the resilient clip comprising a transverse beam extending in a radial inward direction and a longitudinal beam extending from the transverse beam in a proximal direction, and wherein the transverse beam comprises a hinge in the shape of a section with a reduced thickness compared to a remaining portion of the transverse beam.
Further, Applicant filed a Terminal Disclaimer, approved 12/06/2021, which disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,363,379.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/04/2022